DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in an interview with Attorney Carlo Ocampo on March 19, 2021.

The application has been amended as follows: 

3.	Claim 1.	(Currently Amended) A flexible display device, comprising:
a display panel which displays an image, and includes a first folding region folded or unfolded around a first folding axis, and first and second non-folding regions respectively located at both sides of the first folding region; and
a cover window which is on the display panel, and includes a first cover portion having a first hardness and a second cover portion having a second hardness less than the first hardness,
, a display surface of which is exposed to an outside,
wherein the first non-folding region is comprised of the first cover portion of the cover window, and the second non-folding region is comprised of the second cover portion of the cover window, and
wherein the first cover portion is not located at a region of the cover window corresponding to the second non-folding region.
Claim 3.	(Currently Amended) The flexible display device of claim 2, wherein the first cover portion is located from the first non-folding region to a center portion of the first folding region, and to 0.98R (mm) from the center portion O of the first folding region, wherein R is a radius of a curvature of the first folding region.

Allowable Subject Matter
4.        Claims 1-13 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A flexible display device, comprising: a display panel which display an image, and includes a first folding region folded or unfolded around a first folding axis, and first and second non-folding regions respectively located at both sides of the first folding region; and a cover window which is on the display panel, and includes a first cover portion having a first hardness , and wherein the first cover portion is not located at a region of the cover window corresponding to the second non-folding region” as recited claim 1.
            Claims 2-13 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848